FIRST DISTRICT COURT OF APPEAL
                   STATE OF FLORIDA
                   _____________________________

                           No. 1D17-2443
                   _____________________________

RYAN ERICK CHENEY,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                   _____________________________


On appeal from the Circuit Court for Escambia County.
Edward P. Nickinson, III, Judge.

                           February 5, 2018


WETHERELL, J.

     Ryan Erick Cheney was convicted of armed robbery and
sentenced to life in prison. His sole claim on appeal is that the
trial court erred by failing to conduct a complete Faretta 1 inquiry
after he made an unequivocal request to represent himself. We
affirm because the record establishes that Cheney abandoned his
request for self-representation.

                                   I

     Cheney was charged with armed robbery of a convenience
store. The robbery was captured by the store’s security camera

    1    Faretta v. California, 422 U.S. 806 (1975).
and the video showed Cheney pointing a handgun at the store
clerk, demanding and receiving money from the register, and
discharging the gun into the floor during the robbery. Cheney
admitted in a post-Miranda 2 interview with police that he
committed the robbery, but he claimed that the gun discharged
accidentally.

     At a pre-trial hearing, Cheney made an unequivocal request
to represent himself. He explained that he wanted to represent
himself so he could pursue an insanity defense that his court-
appointed counsel had refused to raise. Cheney’s counsel told the
judge that he did not believe there was a good faith basis to raise
this defense and that he was concerned that asserting the
defense would allow the state to bring in evidence of another
robbery committed by Cheney a week or so before the offense in
this case. The judge expressed concerns about Cheney’s ability to
represent himself, but nevertheless dutifully commenced a
Faretta inquiry.

    During the course of the inquiry, the judge decided sua
sponte to order an evaluation to determine whether Cheney was
insane at the time of the offense. The judge recommended that
Cheney proceed with counsel pending the evaluation, but he
made clear to Cheney that “I can’t make you do that” and “[i]f you
want to represent yourself, you can.” Then, after further
explaining the dangers and disadvantages of self-representation,
the judge asked Cheney whether he was “willing to allow [his
court-appointed counsel] to continue to represent you while you
explore [the insanity defense].” Cheney responded, “Yes, Your
Honor.” The court then directed Cheney’s counsel to prepare an
order for the evaluation.

     The evaluation concluded that, although Cheney’s capacity
to appreciate the criminal nature of his conduct “was likely
greatly impaired,” he was not insane at the time of the armed
robbery in this case. The case thereafter proceeded to a nonjury
trial at which Cheney was represented by his court-appointed
counsel. Cheney did not at any point after the evaluation object


    2   Miranda v. Arizona, 384 U.S. 436 (1966).

                                 2
to counsel’s continued representation, nor did he again request to
represent himself.

    The judge found Cheney guilty as charged. Then, after a
sentencing hearing at which Cheney’s counsel relied on the
insanity evaluation report for mitigation, the judge sentenced
Cheney to life in prison with a 20-year mandatory minimum term
under the 10-20-life statute. 3

    This appeal followed.

                                   II

     A criminal defendant has a Sixth Amendment right to waive
court-appointed counsel and represent himself. Faretta, 422 U.S.
at 819. Where, as here, the defendant makes an unequivocal
request to represent himself, the trial court is required to conduct
an inquiry to determine whether the defendant’s waiver of the
right to court-appointed counsel is knowing and intelligent. Id.
at 835 (explaining that the defendant “should be made aware of
the dangers and disadvantages of self-representation, so that the
record will establish that ‘he knows what he is doing and his
choice is made with eyes open’” (quoting Adams v. U.S. ex rel.
McCann, 317 U.S. 269, 279 (1942))); see also Neal v. State, 132
So. 3d 949, 950 (Fla. 1st DCA 2014) (explaining that “it is error to
deny a defendant’s unequivocal request to represent himself,
regardless of his legal skills or the complexity of the case, if the
trial court determines that the defendant made a knowing and
intelligent waiver of the right to counsel and ‘does not suffer from
severe mental illness to the point where the defendant is not
competent to conduct trial proceedings by himself’” (quoting Fla.
R. Crim. P. 3.111(d)(3))).

    Here, the judge commenced the required inquiry to rule on
Cheney’s request to represent himself. However, the judge did
not complete the inquiry or definitively rule on the request
because, after the judge sua sponte ordered the evaluation that
would be needed for Cheney to raise an insanity defense, Cheney
unequivocally told the judge that he was willing to allow defense

    3   § 775.087(2)(a)2., Fla. Stat. (2016).

                                    3
counsel to continue to represent him. By doing so, Cheney
abandoned his then-pending request to represent himself. See
Brown v. Wainwright, 665 F.2d 607, 611 (5th Cir. 1982) (en banc)
(“Even if defendant requests to represent himself, however, the
right may be waived through defendant’s subsequent conduct
indicating he is vacillating on the issue or has abandoned his
request altogether.”); Kearse v. State, 605 So. 2d 534, 537 (Fla.
1st DCA 1992), (“Waiver may appear if it is reasonably shown
that the defendant has abandoned an initial request for self-
representation.”).

     Cheney contends that he did not abandon his request to
represent himself, and in support of this argument, he relies
exclusively on Kearse and Lindsey v. State, 69 So. 3d 363 (Fla. 5th
DCA 2011). However, that reliance is misplaced because those
cases are distinguishable.

     In Kearse, the state argued that the defendant waived his
right to self-representation by requesting continuances to speak
with his court-appointed attorney and by proceeding to trial with
the attorney. 605 So. 2d at 538. This Court rejected that
argument “because the [trial] court had previously denied [the
defendant’s] motion for self-representation.” Id.; see also Brown,
665 F.2d at 612 (explaining that a defendant need not
“continually renew his request to represent himself even after it
is conclusively denied by the trial court”). Here, by contrast, the
trial court did not conclusively deny Cheney’s request for self-
representation, nor was there any need for the court to rule on
the request after Cheney expressly agreed to allow his court-
appointed counsel to continue to represent him. See Lowe v.
State, 650 So. 2d 969, 975 (Fla. 1994) (rejecting defendant’s claim
that trial court erred in failing to conduct a Nelson 4 inquiry when
the defendant told the trial court “[n]ever mind . . . [j]ust forget
it” while the court was questioning the defendant about his
concerns with his counsel).

    In Lindsey, the state argued that the defendant waived his
request to represent himself when he proceeded to trial with
court-appointed counsel after the trial court denied his request to

    4   Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA 1973).

                                 4
discharge counsel. 69 So. 3d 365-66. The Fifth District rejected
this argument because the defendant “never agreed to have his
appointed counsel continue to represent him, nor was there any
indication that [he] and his counsel had resolved their
differences.” Id. at 365. Here, by contrast, Cheney specifically
agreed to allow his court-appointed counsel to continue to
represent him while exploring the insanity defense that he
wanted to pursue, and at no point after the evaluation did
Cheney reassert his request to represent himself or object to
counsel continuing to represent him.

     This case is more like Brown in which the en banc Fifth
Circuit affirmed the denial of federal habeas relief to a defendant
who claimed that the state trial court had denied his right to
represent himself. 655 F.2d at 609. The defendant in Brown
made an unequivocal request to represent himself, which was
presented to the trial court in a motion for leave to withdraw filed
by counsel. Id. The trial court deferred ruling on the motion
because of concerns about the defendant’s ability to conduct his
defense. Id. Then, after defense counsel informed the trial court
that he and the defendant resolved their difficulties and that the
defendant changed his mind and wanted counsel to continue to
represent him, the court “denied the motion to withdraw or
considered it abandoned.” Id. The federal district court denied
the defendant’s petition for habeas relief, and on appeal, the Fifth
Circuit affirmed because the record established that the
defendant waived his previously-asserted right to represent
himself when, after counsel informed the trial court that the
defendant wanted counsel to continue to represent him, the
defendant never informed the court that he still wanted to
represent himself. Id. at 612 (“More importantly, at no time
subsequent to counsel's assertions was the judge informed by
defendant that he still desired to represent himself . . . .”). The
same is true here because at no point after Cheney agreed to
allow his court-appointed counsel to continue to represent him
did he inform the trial court that he still wanted to represent
himself.




                                 5
                               III

     In sum, the trial court did not err by failing to conduct a
complete Faretta inquiry because Cheney abandoned his request
to represent himself when he expressly agreed to allow his court-
appointed counsel to continue to represent him. Accordingly, we
affirm Cheney’s judgment and sentence.

    AFFIRMED.

ROWE and JAY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and A. Victoria Wiggins,
Assistant Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Amanda D. Stokes,
Assistant Attorney General, Tallahassee, for Appellee.




                               6